Citation Nr: 0632384	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to service connection for degenerative joint 
disease of the left knee.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to an initial compensable disability rating 
for service-connected residual scar from a right foot gunshot 
wound.

9.  Entitlement to an initial compensable disability rating 
for service-connected residual scar from a right forearm 
gunshot wound.

10.  Entitlement to a 10 percent disability rating based on 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and A. J. O., M.D.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to August 
1964.

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  As such, the issue of entitlement to a 10 percent 
disability rating based on multiple, noncompensable, service-
connected disabilities, will be held in abeyance until the 
foregoing issue is adjudicated.


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service. 

2.  Bronchial asthma and chronic obstructive pulmonary 
disease were not incurred in or aggravated by active military 
service.

3.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by active military service.  

4.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by active military service.
 
5.  A headache disorder was not incurred in or aggravated by 
active military service.
 
6.  A back disorder was not incurred in or aggravated by 
active military service.

7.  The veteran's residual scar from a right foot gunshot 
wound consists of an area approximately 2 centimeters to 0.2 
centimeters in size that is rough and darker than the 
surrounding skin, but superficial, with no pain, no adherence 
to underlying tissue, no instability, no elevation or 
depression of the surface contour, and no areas of 
inflammation, edema, or keloid formation.

8.  The veteran's residual scar from a right forearm gunshot 
wound consists of an area approximately 8 centimeters to 0.1 
centimeters in size that is lighter than the surrounding 
skin, but superficial and smooth, with no pain, no adherence 
to underlying tissue, no instability, no elevation or 
depression of the surface contour, and no areas of 
inflammation, edema, or keloid formation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral hearing loss; bronchial asthma; degenerative 
joint disease of the right knee; degenerative joint disease 
of the left knee; headaches; and a low back disorder are not 
met. 
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The criteria for an initial compensable disability rating 
for residual scar from a right foot gunshot wound are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005). 

3.  The criteria for an initial compensable disability rating 
for residual scar from a right forearm gunshot wound are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his service connection and 
increased rating claims.  The RO sent the veteran a letter in 
September 2002, prior to the May 2003 rating action, in which 
he was informed of what was required to substantiate his 
claims and of his and VA's respective duties, i.e., that VA 
would attempt to get any additional records that he 
identified as being helpful to his claims.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  Prior to an RO hearing, 
the veteran was specifically advised to bring any evidence 
that he had in his possession, not formerly submitted, that 
pertained to the claims at issue   The RO provided him the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.  

Since the veteran's claims for service connection and for a 
compensable disability rating for his service-connected 
disabilities were denied by the RO and are also being denied 
by the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to those issues.  See the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. at 473.  As to any 
perceived inadequacies of the foregoing notices, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final disposition in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service personnel and medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in December 2002, 
January 2003, and July 2004.  The examinations were thorough 
in nature, based upon a review of the veteran's entire claims 
folder, and provided findings that are deemed to be more than 
adequate.  Under such circumstances, there is no duty to 
provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The record clearly establishes that the veteran sustained an 
injury while in combat during the Korean War, for which he 
received a Purple Heart.  Under 38 U.S.C.A 
§ 1154(b), any veteran who engaged in combat with the enemy 
in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. 1154(b).

However, the provisions of 38 U.S.C.A § 1154(b) do not 
obviate the need to establish chronicity of a disorder or 
competent medical evidence towards establishment of the nexus 
between the in-service event and the current diagnosis.  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, bronchiectasis, and other organic diseases of the 
nervous system, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

Bilateral hearing loss

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected. Hensley at 159.  It was also found 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

The veteran underwent numerous audiological examination 
during his period of active service.  A report of medical 
examination completed in June 1963 shows that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were 5, 5, 5, 10 and 0 decibels, respectively.  
Pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 10, 0, 5, 0 and 15 decibels, 
respectively.  This examination used American Standards 
Association (ASA) units, which was the standard of 
measurements of pure tone thresholds by the service 
department audiological examiners prior to October 31, 1967.  
Subsequent to October 31, 1967, the service department 
measured pure tone thresholds using International Standard 
Organization (ISO) units.  The pure tone thresholds set forth 
above have been converted to ISO units.

A report of medical examination completed in November 1963 
shows that pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 15, 5, 5, 10, and 0 
decibels, respectively.  Pure tone thresholds in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 10, 5, 
and 0 decibels, respectively.  These pure tone threshold 
readings have been converted to ISO units.  Clinical 
evaluation of the ears was generally normal.

A report of medical examination completed in June 1964 shows 
that pure tone thresholds in the right ear at 500, 1000, 
2000, and 4000 Hertz were 10, 0, 0, and 5 decibels, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, and 4000 Hertz were 5, 0, 0, and 10 decibels, 
respectively.  These pure tone threshold readings have been 
converted to ISO units.  Clinical evaluation of the ears was 
generally normal.

Following separation from service, the veteran underwent a VA 
ear disease examination in December 2002.  He reported 
decreased hearing and understanding, as well as, itchy ears.  
He also described a history of parotitis in February 1953 
while in service.  The diagnosis was sensorineural hearing 
loss and normal ear examination.  The examiner added that 
there was no relation or consequence between the parotitis 
and ear infections.

The Board has considered the veteran statements in support of 
his claim that he has bilateral hearing loss as a result of 
his service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more, the 
veteran's statements are not competent evidence of a 
diagnosis of hearing loss, nor do they establish a nexus 
between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 
C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hertz are all less than 40 decibels and at least three 
of those threshold levels are 25 decibels or less.  Hensley, 
5 Vet. App. at 160.

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at143.  While the veteran has shown some hearing loss 
during service, the audiometric testing in service did not 
demonstrate the pertinent level of hearing loss to constitute 
a disability.  Accordingly, there is no evidence that the 
veteran's currently diagnosed sensorineural hearing loss is 
manifested as a result of service within the criteria set 
forth in 38 C.F.R. § 3.385.  Therefore, his claim for 
service-connected disability benefits for bilateral hearing 
loss cannot be granted.

The preponderance of the evidence is against the veteran's 
claim of service connection for bilateral hearing loss.  As 
such, the evidence is insufficient to support a grant of 
service connection for bilateral hearing loss. Because the 
preponderance of the evidence is against this service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 


Bronchial asthma; degenerative joint disease of the right 
knee;
degenerative joint disease of the left knee; headaches; and 
low back disorder

While in service in January 1945, the veteran was diagnosed 
with atypical pneumonia and nasopharyngitis.  Treatment 
records dated in February 1945 show continued treatment for 
symptoms associated with moderate primary, untyped, broncho 
pneumonia of the left lower lobe, and moderately severe acute 
catarrhal nasopharyngitis.  Thereafter, service medical 
records dated in October 1957, December 1958, and April 1964 
show that the veteran was treated for an upper respiratory 
infection.

A service medical record dated in April 1953 shows that the 
veteran reported low back pain.  The diagnosis was previous 
trauma to the lumbosacral area.  A service medical record 
dated in July 1955 shows reported low back pain.  An 
outpatient treatment record dated in November 1955 shows that 
the veteran reported pain in the back.  The diagnosis was 
recurrent trouble.  An outpatient treatment record dated in 
April 1956 shows that the veteran was said to have hurt his 
back in an accident in 1947.  He reported low back pain.  The 
impression was acute sacro-iliac strain.  X-rays of the 
lumbosacral spine showed no bony abnormalities.

The veteran's service medical records are negative of any 
reports of symptoms associated with a bilateral knee or leg 
disorder or of a disorder manifested by headaches.


A report of medical examination dated in June 1964, and 
completed at the time of the veteran's retirement from 
service, shows that upon clinical evaluation, his head; lungs 
and chest; spine and other musculoskeletal system; and lower 
extremities, were all normal.  The associated report of 
medical history, also dated in June 1964 and completed by the 
veteran at retirement, shows that he indicated he had never 
had frequent or severe headaches; asthma; shortness of 
breath; pain or pressure in the chest; chronic cough; 
arthritis or rheumatism; bone, joint or other deformity; 
lameness; or "trick" or locked knee.  It was noted that the 
veteran had upper respiratory infection in the winter time.  

Thus, because the pre-retirement physical examination was 
conducted with a view towards ascertaining the veteran's 
then-state of physical fitness, it is of great probative 
value in determining whether the veteran had any disabilities 
at the time of his discharge.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

Subsequent to service, a private medical record dated in 
December 1993 shows that the veteran was said to have 
developed symptoms associated with bronchial asthma.

VA outpatient treatment records dated in September 2000 show 
that the veteran was diagnosed with degenerative joint 
disease of the right and left knees.

Private medical records dated from March 2001 to October 2001 
reveal intermittent treatment for reported bilateral knee 
pain.

Private medical records dated from January 2002 to April 2002 
show that the veteran reported shortness of breath and 
difficulty sleeping.  A pulmonary function test revealed 
moderate chest restriction.

A VA spine examination report dated in December 2002, shows 
that the veteran reported injuring his low back while working 
as a mechanic during service.  He indicated that he was 
treated with aspirin and elastic bandage.  He described 
reported low back pain and leg pain.  The diagnosis was 
sacro-iliac strain.  The examiner opined that the veteran 
appeared to have had a diagnosis of sacro-iliac strain in 
1956.  He added that there was no evidence of complaints or 
treatment for that condition after that year, not even in the 
service medical records, and that there was no evidence in 
the claims folder of treatment or complaints referred to the 
back in the private medical evidence submitted by the 
veteran.  Therefore, no relationship or nexus could be 
established between the condition diagnosed in 1956 (46 years 
earlier) and the present condition.

A VA respiratory examination report dated in January 2003, 
shows that the veteran reported recurrent episodes of chest 
tightness, cough, wheezing, and dyspnea since service, many 
of them precipitated by highly charged emotional 
confrontations.  It was noted that these had been called 
asthma by some, but that review had revealed no history of 
pulmonary function tests and a history of chronic cigarette 
smoking.  The diagnosis was chronic bronchial asthma; chronic 
obstructive pulmonary disease; chronic emotional problems; 
and arteriosclerotic heart disease with mild congestive heart 
failure.

With regard to the claim of entitlement to service connection 
for headaches, the Board finds that there is no evidence of 
such disorder having been manifested during the veteran's 
period of active service.  Review of the available service 
medical records shows that the record is silent as to any 
reports of symptoms associated thereto.   As noted above, the 
report of medical examination at the time of the veteran's 
retirement shows that clinical evaluation of the head was 
normal.  Similarly, the veteran, himself, indicated that he 
had never had frequent or severe headaches.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 at 225.  The Board's review of 
the evidence of record discloses no evidence that the veteran 
currently has a headache disorder.  Therefore, service 
connection for headaches is not warranted.

With regard to the claims of entitlement to service 
connection for degenerative joint disease of the right and 
left knees, again the Board finds that there is no evidence 
of any such disorder having been manifested during the 
veteran's period of active service.  The veteran's retirement 
examination report shows that clinical evaluation revealed 
normal lower extremities.  The veteran, himself, indicated in 
June 1964 that he had never had arthritis or rheumatism; 
bone, joint or other deformity; lameness; or "trick" or 
locked knee.  The evidence of record does not show any 
symptoms associated with degenerative joint disease of the 
right and left knees until the September 2000 VA outpatient 
treatment records.  This would have been approximately 36 
years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The preponderance of the evidence is against a finding that 
the veteran's claimed current degenerative joint disease of 
the right and left knees were manifest in service or within 
any applicable presumptive period.  The evidence of record 
has not shown that the veteran was diagnosed with 
degenerative joint disease of the right and left knees within 
one year following separation from service, thus service 
connection within any applicable presumptive period is not 
warranted.

The veteran's own statements are not competent to make such a 
medical assertion, as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu, 2 Vet. App. at 494.

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of a nexus between the currently 
diagnosed degenerative joint disease of the right and left 
knees and service, service connection is not warranted.  See 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 
346.


As to the claim of entitlement to service connection for 
bronchial asthma, the veteran's service medical records show 
that he had broncho-pneumonia and upper respiratory 
infections during his period of active service.  However, at 
retirement, the examiner indicated that upon clinical 
evaluation, his lungs and chest were normal.  The veteran 
indicated that he had never had asthma; shortness of breath; 
pain or pressure in the chest; or chronic cough.  It was, 
however, noted that the veteran did have upper respiratory 
infection in the winter time.

Following service, it is not until December 1993 that there 
is any evidence of bronchial asthma.  Moreover, the VA 
examiner in January 2003 indicated that the veteran's 
disorder had been called asthma by some, but that there was 
no history of pulmonary function tests and there was a 
history of chronic cigarette smoking.  Although there is 
current a diagnosis of chronic bronchial asthma, there is no 
evidence of a medical nexus by a competent authority that it 
is related to the veteran's period of active service.  
Although there is evidence of broncho-pneumonia during 
service, there is no evidence of bronchial asthma.  The first  
evidence of bronchial asthma is not until approximately 
twenty-nine (29) years following separation from service.  
The prolonged period without medical complaint and the amount 
of time that elapsed since service is considered evidence 
against the claim.  See Maxson, 230 F.3d at 1333.  Moreover, 
there is no evidence that the veteran has been diagnosed with 
bronchiectasis for which presumptive service connection could 
be available.  

The veteran's own statements as to the etiology of the 
currently diagnosed bronchial asthma are not probative as he 
has not been shown to possess the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 
494.  As there is no medical evidence of a nexus between the 
currently diagnosed chronic bronchial asthma and service, 
service connection is not warranted.  See Hickson, 12 Vet. 
App. at 253; see also Pond, 12 Vet App. at 346.

As to the claim of entitlement to service connection for a 
low back disorder, the veteran's service medical records show 
that he had intermittent reports of low back pain during 
service.  However, at retirement, the examiner indicated that 
upon clinical evaluation, his spine and other musculoskeletal 
systems were normal.  The veteran indicated that he had never 
had arthritis or rheumatism; or bone, joint or other 
deformity.

Subsequent to service, the December 2002 VA spine examination 
report revealed a diagnosis of sacro-iliac strain.  However, 
the examiner opined that there was no relationship or nexus 
between the condition diagnosed in service and the present 
condition.  This opinion is definitive as it is based upon 
examination of the veteran and a complete review of his 
claims folder.  It is, therefore, found to carry probative 
weight.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder)..

There is no other evidence of record which would tend to 
suggest a causal relationship between the currently diagnosed 
sacro-iliac strain and the low back pain intermittently 
reported during service.  The prolonged period without 
medical complaint and the amount of time that elapsed since 
service is considered evidence against the claim.  See 
Maxson, 230 F.3d at 1333.  Moreover, the veteran has not 
shown that he is competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder.  Espiritu, 2 Vet. App. at 494.  In the 
absence of competent medical evidence that demonstrates that 
the veteran currently has a low back disorder that is 
causally or etiologically related to service, service 
connection cannot be established.  Accordingly, service 
connection for a low back disorder is not warranted.


Increased disability ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  In this case, the 
veteran is appealing a rating that was assigned in 
conjunction with the original grant of service connection for 
his residual scars of a gunshot wound to the right forearm 
and the right foot.

The May 2003 rating decision established service connection 
for the residual scars of a gunshot wound to the right 
forearm and the right foot and assigned a noncompensable 
disability rating now challenged on appeal.  A rating that is 
assigned with a grant of service connection must take into 
account all evidence of the nature and severity of the 
disability from the effective date of service connection.  
Thus, the rating might be a "staged" rating, that is, one 
comprised of successive ratings reflecting variations in the 
disability's severity since the effective date of the 
granting of service connection.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Accordingly, the Board has considered 
all lay and medical evidence of record throughout the appeal 
period to determine any variances in the severity of the 
disability since August 2002.

At the time the veteran filed his claim in August 2002, the 
pertinent rating criteria provided a superficial scar which 
is poorly nourished, with repeated ulceration, was rated 10 
percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A superficial scar that is tender and painful on 
objective demonstration also was rated 10 percent disabling. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Scars were 
also permitted to be rated based on any limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 2002, the rating criteria were revised.  The 
new criteria provide that a superficial scar which is 
unstable is rated 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (as revised on August 30, 2002).

The veteran's claim has been evaluated under both criteria 
during the relevant time periods.  The veteran was initially 
evaluated as zero percent disabled (noncompensable) for his 
service-connected residual scars of a gunshot wound to the 
right forearm and the right foot.  In every instance in which 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2005). 

A December 2002 VA scars examination report shows that the 
veteran had a history of having a right volar forearm bayonet 
wound while in service, which was now without complaint of 
pain.   He also had a right inner foot gunshot wound, which 
was also without complaint of pain to the area.  Physical 
examination revealed a right volar forearm on the ulnar 
aspect, with a scar which was 8 centimeters long and 0.1 
centimeters wide.  He had another scar on the right instep 
measuring 2 centimeters long and 0.2 centimeters wide.  There 
was no pain on palpation to either scar and no adherence of 
either scar.  The forearm scar was smooth and the foot instep 
scar was rough.  There was no instability, elevation or 
depression of the surface contour of the scars on palpation.  
Both scars were superficial, neither was deep.  There was no 
area of inflammation, induration, edema, or keloid formation.  
The forearm scar was lighter than the surrounding skin, and 
the foot scar was darker than the surrounding skin.  There 
was no limitation of motion or other limitation of function 
caused by either scar, and there was no disfigurement.  The 
diagnosis was right foot gunshot wound scar residual and 
right forearm bayonet wound scar residual.

A thorough review of the medical evidence of record shows 
that the veteran's manifestations of residual scars of a 
gunshot wound to the right forearm and the right foot, do not 
more closely approximate the criteria for a compensable 
disability rating at any point during the pendency of this 
appeal, and thus, a staged rating is not appropriate using 
either the pre-August 2002 or revised regulations.  See 38 
C.F.R. § 4.7 (2005);  see also Fenderson, 12 Vet. App. at 
119.  Thus, the Board must conclude that the preponderance of 
the evidence is against entitlement to a compensable 
disability rating for residual scars of a gunshot wound to 
the right forearm and the right foot at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against a compensable 
disability rating for service-connected residual scars of a 
gunshot wound to the right forearm and the right foot, the 
benefit-of-the doubt doctrine does not apply, and the appeals 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49. 



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an initial compensable disability rating for 
service-connected residual scar from a right foot gunshot 
wound is denied.

Entitlement to an initial compensable disability rating for 
service-connected residual scar from a right forearm gunshot 
wound is denied.



REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to claim for service 
connection for a psychiatric disorder, to include PTSD.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

The veteran's service medical records reveals that he was 
diagnosed with nervousness and anxiety reaction during his 
period of active service.  Additionally, as indicated above, 
the record clearly establishes that the veteran sustained an 
injury while in combat during the Korean War, for which he 
received a Purple Heart.  

Subsequent to service, a VA examination report dated in 
January 2003 shows that the veteran was diagnosed with 
depressive disorder, not otherwise specified.  The examiner 
opined that the veteran's neuropsychiatric condition had 
manifested in isolated occasions in response to situations 
that he had experienced throughout the years, but had not 
been chronic or consequent in manner.

A VA medical record from A. J. O., dated in March 2004, along 
with testimony provided by Dr. O. at the March 2004 RO 
hearing, shows that veteran was said to be suffering from 
chronic, severe, PTSD, as a result of his traumatic war 
experiences while in the Korean War.  The veteran was said to 
have been engaged in two confrontations with the enemy, and 
that he had killed two enemy soldiers.

A VA PTSD examination report dated in July 2004, shows that 
the veteran was diagnosed with dysthymic disorder, not 
otherwise specified.  The examiner added that the veteran was 
wounded in service, but that there was no evidence of any 
emotional reactions to such incident in 1951.  The examiner 
also noted the March 2004 VA medical record of Dr. O., but 
did not comment on his diagnosis of PTSD.

In light of the foregoing conflicting opinions, an additional 
VA medical examination and opinion is required to reconcile 
the conflicting medical evidence of record.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder, to include PTSD,  found to be 
present.  All indicated studies should be 
performed, and the examination should be 
conducted in accordance with the 
provisions of DSM-IV.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD or any other 
psychiatric diagnosis is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder (to include 
the stressor pertaining to combat with 
the enemy during the Korean War).  

The examiner is asked to (a) express an 
opinion as to whether any diagnosed 
mental disorder was caused by   any 
incident of the veteran's military 
service, and; (b) address each 
psychiatric opinion of record and to 
reconcile any differences contained 
therein.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  The RO/AMC will readjudicate the 
claims pertaining to service connection 
for a psychiatric disorder, including 
PTSD and entitlement to a 10 percent 
disability rating based on multiple, 
noncompensable, service-connected 
disabilities.  If the determination of 
the claim above remains unfavorable to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


